 

Exhibit 10.2

SECOND AMENDED AND RESTATED GUARANTY

Re: Second Amended and Restated Revolving Credit Agreement

SECOND AMENDED AND RESTATED GUARANTY (as the same may be amended, supplemented
or otherwise modified from time to time, this “Guaranty”), dated as of August
25, 2006, by and among each of the Subsidiaries listed on Schedule I hereto
(collectively, the “Subsidiary Guarantors”) and BANK OF AMERICA, N.A., as
administrative agent  (in such capacity, the “Administrative Agent”) on behalf
of the Lenders under and as defined in the Loan Agreement (hereinafter defined).

RECITALS

(A)          Reference is made to that certain First Amended and Restated
Revolving Credit Agreement, dated as of June 29, 2004 by and among New Plan
Excel Realty Trust, Inc., a Maryland corporation (the “Borrower”), the Lenders
party thereto, and the Administrative Agent (as the same may have been
previously amended, supplemented or otherwise modified from time to time, the
“Replaced Loan Agreement”).

(B)           Borrower, the Lenders and the Administrative Agent have entered
into that certain Second Amended and Restated Revolving Credit Agreement, dated
as of August 25, 2006, (as the same may be amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”).

(C)           In connection with the execution and delivery of the Loan
Agreement, the Subsidiary Guarantors and the Administrative Agent desire to
amend and restate in its entirety that certain First Amended and Restated
Guaranty dated as of June 29, 2004 by certain of the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders under the
Replaced Loan Agreement and each other Guaranty executed by any Subsidiary
Guarantor since June 29, 2004 pursuant to Section 7.11 of the Replaced Loan
Agreement, in each case to the extent the applicable Subsidiary Guarantor(s)
have not been released prior to the date hereof pursuant to the terms and
conditions of the Replaced Loan Agreement (collectively, the “Replaced
Guaranties”).

(D)          The Administrative Agent and Lenders have made it a condition
precedent to the effectiveness of the Loan Agreement that each Subsidiary
Guarantor execute and deliver this Guaranty.

(E)           Each Subsidiary Guarantor expects to continue to derive
substantial benefit from the Loan Agreement and the transactions contemplated
thereby and, in furtherance thereof, has agreed to execute and deliver this
Guaranty.

Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Subsidiary Guarantors and the
Administrative Agent hereby covenant and agree as follows:

1.             Defined Terms

(a)           Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

(b)           When used in this Guaranty, the following capitalized terms shall
have the respective meanings ascribed thereto as follows:

“Borrower Obligations” means all present and future obligations and liabilities,
whether deemed principal, interest, additional interest, fees, expenses or
otherwise of the Borrower to the Administrative Agent and the Lenders,
including, without limitation, all obligations under (i) the Loan Agreement,
(ii) the Notes, and (iii) all other Loan Documents.

“Guarantor Obligations” means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor hereunder, whether
fixed, contingent, now existing or hereafter arising, created, assumed, incurred
or acquired.

1


--------------------------------------------------------------------------------




2.             Guarantee

(a)           Subject to Section 2(b), each Subsidiary Guarantor hereby
absolutely, irrevocably and unconditionally guarantees the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
the Borrower Obligations.  The agreements of each Subsidiary Guarantor in this
Guaranty constitute a guarantee of payment, and no Credit Party shall have any
obligation to enforce any Loan Document or exercise any right or remedy with
respect to any collateral security thereunder by any action, including making or
perfecting any claim against any Person or any collateral security for any of
the Borrower Obligations prior to being entitled to the benefits of this
Guaranty.  The Administrative Agent may, at its option, proceed against the
Subsidiary Guarantors, or any one or more of them, in the first instance, to
enforce the Guarantor Obligations without first proceeding against the Borrower
or any other Person, and without first resorting to any other rights or
remedies, as the Administrative Agent may deem advisable.  In furtherance
hereof, if any Credit Party is prevented by law from collecting or otherwise
hindered from collecting or otherwise enforcing any Borrower Obligation in
accordance with its terms, such Credit Party shall be entitled to receive
hereunder from the Subsidiary Guarantors after demand therefor, the sums which
would have been otherwise due had such collection or enforcement not been
prevented or hindered.

(b)           Notwithstanding anything to the contrary contained herein, the
maximum aggregate amount of the obligations of each Subsidiary Guarantor
hereunder shall not, as of any date of determination, exceed the lesser of  the
greatest amount that is valid and enforceable against such Subsidiary Guarantor
under principles of New York State contract law and  the greatest amount that
would not render such Subsidiary Guarantor’s liability hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liability (A) in respect of intercompany indebtedness to the
Borrower or any Affiliate or Subsidiary of the Borrower, to the extent that such
intercompany indebtedness would be discharged to the extent payment is made by
such Subsidiary Guarantor hereunder, and (B) under any guarantee of (1) senior
unsecured indebtedness or (2) indebtedness subordinated in right of payment to
any Borrower Obligation, in either case which contains a limitation as to
maximum liability similar to that set forth in this Section 2(b) and pursuant to
which the liability of such Subsidiary Guarantor hereunder is included in the
liabilities taken into account in determining such maximum liability) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Subsidiary
Guarantor pursuant to applicable law or any agreement providing for an equitable
allocation among such Subsidiary Guarantor and other Affiliates or Subsidiaries
of the Borrower of obligations arising under guarantees by such parties.

(c)           Each Subsidiary Guarantor agrees that the Guarantor Obligations
may at any time and from time to time exceed the maximum aggregate amount of the
obligations of such Subsidiary Guarantor hereunder without impairing this
Guaranty or affecting the rights and remedies of any Credit Party hereunder.

3.             Absolute Obligation

Except as provided by Section 8.2 and/or 10.12 of the Loan Agreement, no
Subsidiary Guarantor shall be released from liability hereunder unless and until
the Commitments of the Lenders have terminated and either (i) the Borrower shall
have paid in full the outstanding principal balance of the Loans, together with
all accrued and unpaid interest thereon, and all other amounts then due and
owing under the Loan Documents, or (ii) the Guarantor Obligations of such
Subsidiary Guarantor shall have been paid in full in cash.  Each Subsidiary
Guarantor acknowledges and agrees that (a) no Credit Party has made any
representation or warranty to such Subsidiary Guarantor with respect to the
Borrower, any of its Subsidiaries, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any
other matter whatsoever, and (b) such Subsidiary Guarantor shall be liable
hereunder, and such liability shall not be affected or impaired, irrespective of
(A) the validity or enforceability of any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or the
collectability of any of the Borrower Obligations, (B) the preference or
priority ranking with respect to any of the Borrower Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Loan Document, or the release, exchange,
substitution or loss or impairment of any such security interest or collateral
security, (D) any failure, delay, neglect or omission by any Credit Party to
realize upon or protect any direct or indirect collateral security,
indebtedness, liability or obligation,

2


--------------------------------------------------------------------------------




any Loan Document, or any agreement, instrument or document executed or
delivered in connection therewith, or any of the Borrower Obligations, (E) the
existence or exercise of any right of set-off by any Credit Party, (F) the
existence, validity or enforceability of any other guarantee with respect to any
of the Borrower Obligations, the liability of any other Person in respect of any
of the Borrower Obligations, or the release of any such Person or any other
guarantor of any of the Borrower Obligations, (G) any act or omission of any
Credit Party in connection with the administration of any Loan Document or any
of the Borrower Obligations, (H) the bankruptcy, insolvency, reorganization or
receivership of, or any other proceeding for the relief of debtors commenced by
or against, any Person, (I) the disaffirmance or rejection, or the purported
disaffirmance or purported rejection, of any of the Borrower Obligations, any
Loan Document, or any agreement, instrument or document executed or delivered in
connection therewith, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtor, relating to any
Person, (J) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Loan Document, or any
agreement, instrument or document executed or delivered in connection therewith
or any of the Borrower Obligations, or which might cause or permit to be invoked
any alteration in the time, amount, manner or payment or performance of any of
the Borrower’s obligations and liabilities (including the Borrower Obligations),
(K) the merger or consolidation of the Borrower into or with any Person, (L) the
sale by the Borrower of all or any part of its assets, (M) the fact that at any
time and from time to time none of the Borrower Obligations may be outstanding
or owing to any Credit Party, (N) any amendment or modification of, or
supplement to, any Loan Document, or (O) any other reason or circumstance which
might otherwise constitute a defense available to or a discharge of the Borrower
in respect of its obligations or liabilities (including the Borrower
Obligations) or of such Subsidiary Guarantor in respect of any of the Guarantor
Obligations (other than by the performance in full thereof).

4.             Representations and Warranties

(a)           Each of the Subsidiary Guarantors represents and warrants as to
itself that all representations and warranties relating to it contained in the
Loan Agreement are true and correct.

(b)           Each of the Subsidiary Guarantors represents and warrants as to
itself that it has full legal power and authority to enter into, execute,
deliver and perform the terms of this Guaranty, all of which have been duly
authorized by all proper and necessary corporate or trust action.

(c)           Each of the Subsidiary Guarantors represents and warrants as to
itself that this Guaranty constitutes the valid and legally binding obligations
of such Subsidiary Guarantor, and is enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally; and that the execution, delivery and performance by
such Subsidiary Guarantor of this Guaranty does not violate the provisions of
any applicable statute, law, rule or regulation of any Governmental Authority.

(d)           Each of the Subsidiary Guarantors represents and warrants as to
itself that no consent, authorization or approval of, filing with, notice to, or
exemption by, stockholders, any Governmental Authority or any other Person not
obtained is required to be obtained by such Subsidiary Guarantor to authorize,
or is required in connection with, the execution, delivery and performance of
this Guaranty or is required to be obtained by such Subsidiary Guarantor as a
condition to the validity or enforceability of this Guaranty.

5.             Notices

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be in
writing (including facsimile) and shall be given in the manner set forth in
Section 11.2 of the Loan Agreement (i) in the case of the Administrative Agent,
to the address set forth in Section 11.2 of the Loan Agreement, (ii) in the case
of a Subsidiary Guarantor, to the address set forth in Schedule I hereto, or
(iii) in the case of each party hereto, to such other addresses as to which the
Administrative Agent may be hereafter notified by the respective parties hereto.

3


--------------------------------------------------------------------------------




6.             Expenses

Each Subsidiary Guarantor agrees that it shall, promptly after demand, pay to
the Administrative Agent any and all reasonable out-of-pocket sums, costs and
expenses, which any Credit Party may pay or incur defending, protecting or
enforcing this Guaranty (whether suit is instituted or not), reasonable
attorneys’ fees and disbursements.  All sums, costs and expenses which are due
and payable pursuant to this Section shall bear interest, payable on demand, at
the highest rate then payable on the Borrower Obligations.

7.             Repayment in Bankruptcy, etc.

If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, any Credit Party shall be
required to repay any amounts previously paid by or on behalf of the Borrower or
any Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
the Subsidiary Guarantors unconditionally agree to pay to the Administrative
Agent, within 10 days after demand, a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by such Credit Party to the date of payment to the Administrative Agent at the
applicable after-maturity rate set forth in the Loan Agreement.

8.             Miscellaneous

(a)           Except as otherwise expressly provided in this Guaranty, each
Subsidiary Guarantor hereby waives presentment, demand for payment, notice of
default, nonperformance and dishonor, protest and notice of protest of or in
respect of this Guaranty, the other Loan Documents and the Borrower Obligations,
notice of acceptance of this Guaranty and reliance hereupon by any Credit Party,
and the incurrence of any of the Borrower Obligations, notice of any sale of
collateral security or any default of any sort.

(b)           No Subsidiary Guarantor is relying upon any Credit Party to
provide to such Subsidiary Guarantor any information concerning the Borrower or
any of its Subsidiaries, and each Subsidiary Guarantor has made arrangements
satisfactory to such Subsidiary Guarantor to obtain from the Borrower on a
continuing basis such information concerning the Borrower and its Subsidiaries
as such Subsidiary Guarantor may desire.

(c)           Each Subsidiary Guarantor agrees that any statement of account
with respect to the Borrower Obligations from any Credit Party to the Borrower
which binds the Borrower shall also be binding upon such Subsidiary Guarantor,
and that copies of said statements of account maintained in the regular course
of or such Credit Party’s business may be used in evidence against such
Subsidiary Guarantor in order to establish its Guarantor Obligations.

(d)           Each Subsidiary Guarantor acknowledges that it has received a copy
of the Loan Documents and has approved of the same.  In addition, each
Subsidiary Guarantor acknowledges having read each Loan Document and having had
the advice of counsel in connection with all matters concerning its execution
and delivery of this Guaranty.

(e)           This Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and inure to the benefit of, and be enforceable by the
Administrative Agent, Lenders and their respective successors, transferees and
assigns.  No Subsidiary Guarantor may assign any right, or delegate any duty, it
may have under this Guaranty.

(f)            Subject to the limitations set forth in Section 2(b), the
Guarantor Obligations shall be joint and several.

(g)           This Guaranty is the “Guaranty” referred to in the Loan Agreement,
and is subject to, and should be construed in accordance with, the provisions
thereof.  Each of the parties hereto acknowledges and agrees that the following
provisions of the Loan Agreement are made applicable to this Guaranty and all
such provisions are incorporated by reference herein as if fully set forth
herein, including Sections 1 (Definitions), 2.11 (Taxes; Net Payments),
9.1 (Events of Default), 11.1 (Amendments and Waivers), 11.3 (No Waiver;
Cumulative Remedies), 11.5 (Payment of Expenses and Taxes), 11.7 (Successors and
Assigns), 11.9 (Counterparts), 11.12 (Indemnity), 11.13 (Governing Law), 11.14,
(Headings Descriptive), 11.15 (Severability), 11.16 (Integration), 11.17
(Consent to Jurisdiction), 11.18 (Service of Process), 11.19 (No Limitation on
Service or Suit), 11.20 (WAIVER OF TRIAL BY JURY) and 11.25 (No Advisory or
Fiduciary Relationship) thereof.

4


--------------------------------------------------------------------------------




(h)           Each Subsidiary Guarantor agrees that (i) the execution and
delivery of a Guaranty by any additional Required Additional Guarantor after the
date hereof shall not affect the obligations of the Subsidiary Guarantors
hereunder, and (ii) the Subsidiary Guarantors and each such additional Required
Additional Guarantor shall, subject to Section 2(b), be jointly and severally
liable for all of the Borrower Obligations.

(i)            If, notwithstanding the provisions of Section 8(g) above, this
Guaranty is deemed to be governed by California law, then the following shall
apply but shall not in any way limit the generality of any other provisions
contained in this Guaranty.

The Subsidiary Guarantors hereby waive (a) any defense of the Subsidiary
Guarantors based upon a Credit Party’s election of any remedy against the
Subsidiary Guarantors or Borrower or both; (b) any defense based upon a Credit
Party’s failure to disclose to the Subsidiary Guarantors any information
concerning Borrower’s financial condition or any other circumstances bearing on
Borrower’s ability to pay all sums payable under the Loan Documents; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (d) any defense based upon a Credit Party’s
election, in any proceeding instituted under Title 11, U.S.C.A., as amended from
time to time or any successor thereto (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute; (e) any right of subrogation, any right to enforce any remedy which a
Credit Party may have against Borrower and any right to participate in, or
benefit from, any security for any of the Loan Documents now or hereafter held
by the Credit Parties; and (f) benefit of any statute of limitations affecting
the liability of the Subsidiary Guarantors hereunder or the enforcement hereof. 
Without limiting the generality of the foregoing or any other provision hereof,
the Subsidiary Guarantors expressly waive any and all benefits which might
otherwise be available to the Subsidiary Guarantors under Sections 2787 to 2855,
inclusive, of the California Civil Code, including without limitation, Sections
2809, 2810, 2819, 2839, 2845, 2849 and 2850, and all benefits which might
otherwise be available to the Subsidiary Guarantors under Sections 2899 and 3433
of the California Civil Code and the California Code of Civil Procedure Sections
580a, 580b, 580d and 726, or any of such sections.  Furthermore, without
limitation of any waiver otherwise set forth herein, the Subsidiary Guarantors
waive all rights and defenses arising out of an election of remedies by the
Credit Parties even though that election of remedies, such as a nonjudicial
foreclosure with respect to the security for a guaranteed obligation, has
destroyed the Subsidiary Guarantors’ rights of subrogation and reimbursement
against the principal by operation of Section 580d of the California Code of
Civil Procedure or otherwise.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 .

5


--------------------------------------------------------------------------------




IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guaranty to be duly executed
on its behalf.

 

NEW PLAN REALTY TRUST, a Massachusetts

 

 

business trust

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

 

 

EXCEL REALTY TRUST - ST, INC., a Delaware

 

 

corporation

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

CA New Plan Asset, Inc., a Delaware

 

 

 

corporation, its sole general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

EXCEL REALTY TRUST-NC, a North Carolina general

 

partnership

 

 

 

 

 

By:

 

NC Properties #1 Inc., a Delaware corporation,

 

 

 

its managing partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

6


--------------------------------------------------------------------------------




 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

 

New Plan of Tennessee, Inc., a Delaware corporation,

 

 

 

its sole general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a

 

California general partnership

 

 

 

 

 

By:

 

ERT Development Corporation, a Delaware corporation,

 

 

 

general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

By:

 

ERT Pointe Orlando, Inc., a New York Corporation, a

 

 

 

New York corporation, general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware

 

limited partnership

 

 

 

 

 

By:

 

CA New Plan Floating Rate SPE, Inc., a Delaware

 

 

 

corporation, its sole general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

7


--------------------------------------------------------------------------------




 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a

 

 

Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

/s/ John Roche

 

 

Name:

John Roche

 

 

Title:

EVP

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

HK New Plan Lower Tier OH, LLC, a Delaware limited

 

 

 

liability company, its general partner

 

 

 

 

 

 

 

By:

/s/ John Roche

 

 

 

Name:

John Roche

 

 

 

Title:

EVP

 

 

8


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Mark A. Mokelke

 

 

Name:

Mark A. Mokelke

 

 

Title:

Vice President

 

 

9


--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTORS

UNDER SECOND AMENDED AND RESTATED GUARANTY
DATED AS OF AUGUST 25, 2006


Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

New Plan Realty Trust

 

Massachusetts

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

Excel Realty Trust — ST, Inc.

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

CA New Plan Asset Partnership IV, L.P.

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

Excel Realty Trust-NC

 

North Carolina

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

NP of Tennessee, L.P.

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

Pointe Orlando Development Company

 

California

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

CA New Plan Texas Assets, L.P.

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

HK New Plan Exchange Property Owner I, LLC

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

New Plan of Illinois, LLC

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170


--------------------------------------------------------------------------------




 


Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

New Plan Property Holdings Company

 

Maryland

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

New Plan of Michigan, LLC

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 

 

 

 

 

HK New Plan Exchange Property Owner II, L.P.

 

Delaware

 

c/o New Plan Excel Realty Trust, Inc.
420 Lexington Avenue
New York, New York 10170

 


--------------------------------------------------------------------------------